Citation Nr: 1814764	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from July 1959 to June 1961 and from September 1961 to August 1964.  He had subsequent service with the Army National Guard concluding in 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center, which effectuated an October 2014 Board decision that granted service connection for left ear hearing loss, assigned a noncompensable rating, effective October 6, 2008, and denied service connection for right ear hearing loss.  Jurisdiction is now with the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

By way of background, the December 2014 Board decision also denied the issue of service connection for right ear hearing loss. The Veteran appealed the denial of service connection for right ear hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court issued a Memorandum Decision affirming the Board decision.  As such, this matter has been finally adjudicated and must be reopened based on the submission of new and material evidence.  See 38 C.F.R. § 3.156.  Thus, it has been characterized as set forth on the front page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for right ear hearing loss, the Board observes that the AOJ never adjudicated whether new and material evidence had been received to reopen this claim.  Rather, it simply adjudicated the issue on the merits.  Likewise, the Veteran has not been provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) on the information and evidence necessary to reopen a claim based on the submission of new and material evidence.  As such, to ensure that all due process requirements are met, the AOJ should send VCAA notice to the Veteran providing the information and evidence necessary to reopen a claim based on the submission of new and material evidence and then adjudicate whether new and material evidence has been submitted to reopen the claim.
  
Moreover, the Veteran is also seeking an initial higher rating for his left ear hearing loss.  The Veteran was most recently afforded a VA examination in August 2017.  Subsequently, the AOJ readjudicated the claim in a December 2017 supplemental statement of the case (SSOC).  However, review of the SSOC shows that when rating the left ear, the AOJ used findings from the examination pertaining to the right ear as opposed to the left.  Thus, as the AOJ did not consider the correct medical evidence with respect to the left ear, this issue must also be returned for readjudication and issuance of another SSOC in order to ensure that the Veteran is afforded his due process.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice informing him of the information and evidence necessary to reopen a claim based on the submission of new and material evidence.  

2.  The AOJ should readjudicate the issues on appeal based on the entirety of the evidence of record.  Specifically, the AOJ should determine whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss, and if so, whether service connection is warranted.  Further, the AOJ must consider the findings pertaining to the left ear from the August 2017 VA examination.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




